 



Exhibit 10.1

         
 
       
 
  (CRAWFORD LOGO) [g03704g0370400.gif]    
 
       
 
  Thomas W. Crawford    
 
  President & CEO    

October 6, 2006
Mr. Bruce Swain
825 Loridans Circle
Atlanta, GA 30342

RE:   Executive Vice President — Chief Financial Officer

Dear Bruce:
I am very pleased to offer you the regular full-time position of Executive Vice
President-Chief Financial Officer,* reporting directly to me as President and
CEO. The following will outline the specifics of the position:

  Ø   Grade level will be EXO4     Ø   Base salary will be $290,000 per year
($11,153.85 per pay period)     Ø   Restricted Stock: 6000 Shares with vesting
at 20% per year, issued under and subject to the terms conditions of the
Crawford & Company Executive Stock Bonus Plan*     Ø   Incentive Plan:
Participation in The Management Group Annual Incentive Plan     Ø   SERP:
Participation in the Company’s Supplemental Executive Retirement Plan*     Ø  
Vacation: 4 Weeks per year     Ø   Benefits: Those extended to full-time
employees     Ø   Perquisites: Those extended to an Executive Vice President,
including a company provided automobile.

 

*Note:   Indicates items subject to approval of the Company’s Board of Directors

These terms supersede all previous agreements, letters of employment or
incentive compensation arrangements (other than equity compensation programs)
between you and the Company or any subsidiary or affiliate of the Company.
Your employment with the Company is at-will, which means that either you or the
Company may terminate your employment at any time, with or without cause. Your
job duties, title, compensation and benefits as well as the Company’s policies
and procedures may change from time to time during your employment with the
Company, except that the at-will nature of your employment may only be changed
in a written document signed by you and the Chief Executive Officer of the
Company.
Excellence In Everything We Touch
5620 Glenridge Drive n Atlanta, Georgia 30342 n (404) 256-0830 n Fax
(404) 845-3107 n
www.crawfordandcompany.com

 



--------------------------------------------------------------------------------



 



Page 2
Bruce Swain
I look forward to your leadership and success in fulfilling this most important
role for the Company. I request you confirm these terms and conditions with your
signature.
Sincerely,
/s/ Thomas W. Crawford
Thomas W. Crawford
President and CEO
I have reviewed and accept the terms and conditions as offered.

         
 
       
/s/ W. Bruce Swain, Jr.
  October 6, 2006    
 
       
 
       
Bruce Swain
  Date    

Excellence In Everything We Touch
5620 Glenridge Drive n Atlanta, Georgia 30342 n (404) 256-0830 n Fax
(404) 845-3107 n
www.crawfordandcompany.com
2

 